DETAILED ACTION
Claims 1 and 5-17 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regard to the Non-Final Office Action from 16 November 2020, the Applicant has filed a response on 16 April 2021.
Claims 2, 3, 4 and 18 are cancelled.
Response to Arguments
The Applicant disagrees with the Examiner’s particular application of the Mowatt et al reference that was applied to the previously presented claim 4 (subject matter of which is now incorporated into the independent claim 1). The Applicant states that this reference “does not disclose that words in the list of valid objects … are predicates and objects” (Remarks page 8, par 2). The Examiner disagrees with this and refers to [0032] of the Mowatt et al reference, a section of which states:
In one embodiment, if the user says, “Start adding” instead of “Start Calculator” and “adding” is a non-valid object for the verb “Start” the system will indicate to the user that it is not sure what is to be “Started.”
From this section, it can be seen that a command is addressed as a combination of a verb (predicate) and an object. This section of the reference even further indicates that a feedback of a suggestion to the command which contains a known verb and a non-valid object, as the verb and a valid object, which according to the instant application, would be a response-possible combination. An example from the indicated section would 
Other independent claims 9 and 17 are similarly addressed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 9, 10, 11, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mowatt et al (US 2006/0089834 A1: hereafter – Mowatt) in view of DAWIDOWSKY et al (US 2017/0075653 A1: hereafter – Dawidowsky) further in view of Claveau, Vincent, and Marie-Claude L’Homme, (“Discovering Specific Semantic Relationships between Nouns and Verbs in a Specialized French Corpus,” Proceedings of CompuTerm 2004: 3rd International Workshop on Computational Terminology, 2004: hereafter – Claveau).
For claim 1, Mowatt discloses a dialogue system comprising:
a setting apparatus configured to set in advance a plurality of words that are in impossible combination relationships to each other and [[a plurality of words that are in response-possible combination relationships to each other, the impossible combination relationships being tabulated]] (Mowatt: FIG. 2 Part 202 — a processor; [0013] — memory storage devices; FIG. 2 Part 216 — an object store; [0007] — recognising within an utterance, an invalid object for a verb (indicating the storage of valid verb-object combinations); [0032] — “[t]he feedback may also indicate that if the user desires, a list of valid objects for the recognized verb can be displayed” (indicating a list of response-possible word combinations));
a recognition apparatus configured to acquire an utterance of the user, and subject the utterance to speech recognition (Mowatt: [0020] — entering speech through a microphone as an input device; [0029] — performing speech recognition); and
a processing apparatus configured to determine whether or not an object of the combination indicated by the speech recognition result obtained by the recognition apparatus is in the impossible combination, and when the speech recognition result of an object included in the speech includes a word combination included in the plurality of words that are in impossible combination relationships to each other, output a notification to the user that processing of the object cannot be carried out, and output a response-possible combination, the response-possible combination is selected from the response-possible combinations [[that comprise priority order information provided by a user]] (Mowatt: [0020] — entering speech through a microphone as an input device; [0029] — performing speech recognition, and also having the set of possible objects for each verb; [0007] — “[u]pon recognizing utterance of a verb of the set in combination with an invalid object for the verb, the method and system generate an indication relative to the verb and invalid object. The indication can include informing the user that the system is unsure how to execute the command associated with the verb with the invalid object”; [0032] — the system is able to indicate that along with a recognised verb, that the object is a non-valid object (thereby indicating that the word combination is in an impossible combination), as well as providing feedback of valid objects that go with the recognised verb),
wherein the words that are in impossible combination relationships to each other and the words in response-possible combination relationships to each other are u]pon recognizing utterance of a verb of the set in combination with an invalid object for the verb, the method and system generate an indication relative to the verb and invalid object” indicating that the impossible combination is that between predicates and objects (the predicates being represented by verbs); [0032] — the recognised text of a command includes a verb/predicate and an object (both the response-possible and response impossible combinations being word combinations made up of verbs/predicates and an object), as well as providing feedback of valid objects that go with the recognised verb (response-possible combination) when the recognised verb of the command is paired with a non-valid object (a response-impossible combination)).
The reference of Mowatt fails to explicitly teach the presence of response-possible word combinations, for which Dawidowsky is now introduced to instead teach as:
a setting apparatus configured to set in advance a plurality of words that are in impossible combination relationships to each other and a plurality of words that are in response-possible combination relationships to each other, [[the impossible combination relationships being tabulated]] (Dawidowsky: [0052] — the presence of a first and second list of speech commands indicates the presence of words that are in a response-possible relationship with each other, the response being the control action; Figs. 4a, 4b5a, 5b, 6);
a processing apparatus configured to determine whether or not an object of the combination indicated by the speech recognition result obtained by the recognition apparatus is in the impossible combination, and when the speech recognition result of an object included in the speech includes a word combination included in the plurality and output a response-possible combination, the response-possible combination is selected from the response-possible combinations that comprise priority order information provided by a user (Dawidowsky: [0052] — if a user utters a command that is different from what is available in the lists of commands, a suggestion (of a response-possible combination) can be made to the user, such that suggested commands are added to a user list and the frequency of usage gets monitored so as to be suggested to the user).
The reference of Mowatt provides teaching for accepting speech from a user that includes words that are in an impossible combination with each other. It fails to teach the presence of a list of response-possible combination of words that can be outputted to a user upon the detection words in an impossible combination. This isn’t new to the art as the reference of Dawidowsky teaches above. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Dawidowsky into that of Mowatt, given the predictable result of reducing a user’s frustrations which could be experienced when unrecognised commands are uttered, by suggesting possible commands.
The combination of Mowatt in view of Dawidowsky fails to teach that the impossible combination relationships are tabulated.
Teaching for this is found in the reference of Claveau (Claveau: page 41 Col 2 4.3 — “To infer extraction patterns, asares needs a set of examples (E+) and a set of counter-examples (E−) of the elements we want to retrieve. In our case, E+ must thus be composed of (POS-tagged) sentences containing valid N-V pairs; conversely, E− must be composed of sentences containing non-valid N-V pairs. While this step is tedious and usually carried out manually, the originality of our work lies in the fact that E+ and E− are obtained automatically.” (N-V pairs being noun-verb combinations); page 43 Col 1 par 1-3 — identification of invalid noun-verb pairs).
The combination of Mowatt in view of Dawidowsky provides teaching for determining if an object is in an invalid word combination with a verb, thereby declaring such as an impossible combination relationship. It differs from the claimed invention in that the claimed invention further provides that impossible combination relationships are tabulated. This isn’t particularly new to the art as the reference of Claveau provides teaching for maintaining a list of invalid noun-verb combination pairs. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have incorporated the teaching of Claveau into that of the combination, rending obvious the teaching of a table of impossible combination relationships, given the predictable result of having a system that uses less processing power to determine if a word combination is possible by easily searching through a database/table, over having to test out the operability of the command.
As for claim 9, method claim 9 and system claim 1 are related as method detailing procedures for using the claimed system, with each claimed element’s function corresponding to the claimed system parts. Accordingly, claim 9 is similarly rejected under the same rationale as applied above with respect to system claim 1.
For claim 10, claim 9 is incorporated and the combination of Mowatt in view of Dawidowsky further in view of Claveau discloses the dialogue method, further comprising acquiring an utterance of the user, and subject the utterance to speech recognition (Mowatt: [0020] — entering speech through a microphone as an input device; [0029] — performing speech recognition).
11, claim 10 is incorporated and the combination of Mowatt in view of Dawidowsky further in view of Claveau discloses the dialogue method, wherein the plurality of words which are in impossible combination relationships to each other are combinations of predicates and objects (Mowatt: [0007] — “[u]pon recognizing utterance of a verb of the set in combination with an invalid object for the verb, the method and system generate an indication relative to the verb and invalid object” indicating that the impossible combination is that between predicates and objects (the predicates being represented by verbs); [0032] — recognising a command which comprises a verb and an invalid object (indicating the words in an impossible combination relationship are a combination of predicates and objects)).
For claim 12, claim 10 is incorporated and the combination of Mowatt in view of Dawidowsky further in view of Claveau discloses the dialogue method, wherein the object includes the word combination included in the plurality of words that are in impossible combination relationships to each other, outputting the response-possible combination (Mowatt: [0032] — when a verb is provided along with a non-valid object, the system indicates a misrecognition message, as well as providing feedback of valid objects that go with the recognised verb (response-possible combination) when the recognised verb of the command is paired with a non-valid object (a response-impossible combination)).
As for claim 17, computer program product claim 17 and system claim 1 are related as computer program product storing executable instructions required for the operation of the system as programmable steps on a computer. Mowatt in [0013] provides computer storage media containing executable instructions that are required .
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mowatt (US 2006/0089834 A1) in view of Dawidowsky (US 2017/0075653 A1) further in view of Claveau (“Discovering Specific Semantic Relationships between Nouns and Verbs in a Specialized French Corpus,” Proceedings of CompuTerm 2004: 3rd International Workshop on Computational Terminology, 2004) as applied to claim 1, and further in view of USHIO (US 2017/0372694 A1).
For claim 5, claim 1 is incorporated and the combination of Mowatt in view of Dawidowsky further in view of Claveau discloses:
wherein the processing apparatus supplements a portion of the word combination of words to obtain a modified combination, and outputs a modified combination (Mowatt: [0032] — when a verb is provided along with a non-valid object, the system indicates a misrecognition message, and the system may also provide a list of valid objects that can function with the recognised verb).
The combination of Mowatt in view of Dawidowsky further in view of Claveau however fails to disclose the further limitation of this claim, for which Ushio is now introduced to teach as: the dialogue system, further comprising a preservation apparatus configured to preserve therein an utterance history of utterances of the user (Ushio: [0145] — storing a dialogue history of utterances as uttered by a user).
The combination of Mowatt in view of Dawidowsky further in view of Claveau provides teaching for performing speech recognition on a speech input of a user, but differs from the claimed invention in that the claimed invention further provides a preservation of an utterance history of utterances of users. The reference of Ushio 
As for claim 13, method claim 13 and system claim 5 are related as method detailing procedures for using the claimed system, with each claimed element’s function corresponding to the claimed system parts. Accordingly, claim 13 is similarly rejected under the same rationale as applied above with respect to system claim 5.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mowatt (US 2006/0089834 A1) in view of Dawidowsky (US 2017/0075653 A1) further in view of Claveau (“Discovering Specific Semantic Relationships between Nouns and Verbs in a Specialized French Corpus,” Proceedings of CompuTerm 2004: 3rd International Workshop on Computational Terminology, 2004) as applied to claim 1, further in view of USHIO (US 2017/0372694 A1) and further in view of Di Cristo et al (US 2014/0108013 A1: hereafter – Di Cristo).
For claim 6, claim 1 is incorporated, but the combination of Mowatt in view of Dawidowsky further in view of Claveau fails to disclose the limitations of this claim for which Ushio is now introduced to teach as the dialogue system, further comprising a preservation apparatus configured to preserve therein an utterance history of utterances of the user (Ushio: [0145] — storing a dialogue history of utterances as uttered by a user).

The combination of Mowatt in view of Dawidowsky further in view of Claveau further in view of Ushio fails to disclose the further limitation of this claim for which Di Cristo is now introduced to teach as:
wherein the processing apparatus replaces at least a portion of the word combination based at least in part on the utterance history, and outputs the resultant word combination (Di Cristo: Abstract — invoking prior information to interpret an utterance; [0010] — enhancing the interpretation of commands; [0117] — making use of the speech recognition system to correct false recognitions; [0183] — invoking the correct agent to address incorrect recognitions by using prior probabilities or fuzzy possibilities to from sources as a user dialogue history).
The combination of Mowatt in view of Dawidowsky further in view of Claveau further in view of Ushio provides teaching for preserving the utterances of users. It differs from the claimed invention in that the claimed invention further provides replacing a portion of the word combination of the command by making use of utterance history. A teaching for this is seen to be taught by the reference of Di Cristo, which corrects speech recognition errors by making use of user dialogue history. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Di Castro into that of the combination, given the predictable result of correcting recurrent errors based on errors similarly made by the user previously, and referring to the way form of correction previously used.
As for claim 14, method claim 14 and system claim 6 are related as method detailing procedures for using the claimed system, with each claimed element’s function .
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mowatt (US 2006/0089834 A1) in view of Dawidowsky (US 2017/0075653 A1) further in view of Claveau (“Discovering Specific Semantic Relationships between Nouns and Verbs in a Specialized French Corpus,” Proceedings of CompuTerm 2004: 3rd International Workshop on Computational Terminology, 2004) further in view of Ushio (US 2017/0372694 A1), further in view of Di Cristo (US 2014/0108013 A1), as applied to claim 6, and further in view of Labsky et al (US 2012/0303371 A1: hereafter – Labsky).
For claim 8, claim 6 is incorporated and the combination of Mowatt in view of Dawidowsky further in view of Claveau further in view of Ushio and further in view of Di Cristo fails to disclose the limitation of this claim for which Labsky is now introduced to teach as the dialogue system, wherein
the processing apparatus repeats processing of at least a portion of the utterance of the user to thereby determine similar words similar to words of the word combination (Labsky: [0008] — using an acoustically similar word to disambiguate text; [0152] — repeating processing of text sections so as to disambiguate them; [0033] — correcting speech recognition errors based on a history associated with the user), and
the setting apparatus newly sets the similar words (Labsky: [0008] — using an acoustically similar word to disambiguate text).
The combination of Mowatt in view of Dawidowsky further in view of Claveau further in view of Ushio and further in view of Di Cristo provides teaching for making use of user utterance history to correct errors in user speech commands. It differs from 
As for claim 16, method claim 16 and system claim 8 are related as method detailing procedures for using the claimed system, with each claimed element’s function corresponding to the claimed system parts. Accordingly, claim 16 is similarly rejected under the same rationale as applied above with respect to system claim 8.
Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached on Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657